OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, the resentence vacated and the original sentence reinstated.
In June 2001, defendant pleaded guilty to attempted first-degree robbery and was promised a sentence of seven years imprisonment. Postrelease supervision (PRS) was not discussed during the plea proceeding or at sentencing. In November 2008—more than one year after defendant was released from prison—defendant returned to court and Supreme Court, in error, resentenced him, adding a five-year period of PRS. The Double Jeopardy Clause of the Federal Constitution precludes a court from adding PRS to a defendant’s sentence once the defendant has already been released from imprisonment (see People v Williams, 14 NY3d 198, 217 [2010]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.